This is an original proceeding in certiorari to review an award of respondent in favor of Frank Healy and adverse to the respective insurance carriers of the "San Francisco Examiner" and the "San Francisco Chronicle." [1] The nature of the proceeding and the material facts are the same as in Associated IndemnityCorp. v. Industrial Acc. Com. (Civil No. 7473), ante, p. 754 [2 P.2d 51].
For the reasons therein given the portion of the award relating to the petitioner, as the insurance carriers of the "San Francisco Chronicle", is annulled.
Sturtevant, J., and Spence, J., concurred.
 *Page 1